Title: To James Madison from James Leander Cathcart, 29 November 1802
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No: 16
						Sir.
						Malta Novr: 29th: 1802
					
					On the 12th: of October I had the honor to be presented, with yours of the 18th: of April and 10th: of May last, by Commodore Morris.  No. 1 and 2 of the enclosures, will give you our latest intelligence from Tripoli.  No. 3 Contains my Opinion relative to the Measures most proper to be adopted in the present crisis. And No. 4 will inform you the terms on which Sweden has concluded a Seperate peace with Tripoli, And on which Denmark and Holland have arranged their affairs with that Regency.  We are now according to my prediction left to ourselves, And must trust to the strength of our own resources, which will render our negotiating with that Regency much more difficult than it Otherwise would have been, for it is natural to suppose that the Bashaw having forced the Northern Nations to such great concessions, will expect that the United States will follow their Example and comply with his demands.  I declare I can see no reason why he should think otherwise, until we prove to him by demonstration that he is mistaken.
					I have received 24,000 dollars from Commodore Morris, for the purchase of the Consular present for Algiers, and have commissioned for the watches and Jewels, which will not be ready until next April.  I have paid 5,000 dollars in advance upon said Commission having proper security for its Execution.  12,000 dollars I have lodged in the hands of Messrs. Degen & Purviance the United States Navy Agents at Leghorn, to be held by them in deposit until called for, And the rest of the sum is on board the Chesapeake.
					The Consular present paid by all Nations at peace with the Regency of Algiers whenever a Consul is changed, is given in Watches, Jewels, Cloths &c:  As the rule is general and is complied with by all nations, it would be only throwing away time, and placing difficulties in the Way of obtaining alterations in things of more importance to even mention it.  The biennial present, must likewise be paid in the same articles, as the Dey and grandees of the Regency—in their turn, makes them presents to Governors of Provinces, and Chiefs of the Arab tribes, and their other dependents and adherents.  Some part of the Biennial present, however I will endeavor to pay for in Cash, but my greatest exertions shall be made to substitute a Cash payment, in lieu of the annual tribute of Stores, which I have some hopes may be effected, by the Application of some lenients in the usual way.  I request to be informed to what amount may I propose a Cash payment, and whether it would be advisable to substitute a vessel of War, every two or three years, equal to the value of the Stores.  Viewing it in one light it would be giving them the means of committing depredations upon our Commerce, but in another, would not the desire inspired to obtain such fine vessels, insure us a Continuance of their friendship, much better than stores, of which their Magazines are full: or cash, of which they have an useless overplus in their treasury.  Besides the vessels so given, in the event of a War, would be much more worthy Cruizing for than those they now possess.  Consequently their capture would be more lamented by them, and be of more consequence to us.  While the same system of policy prevails in Europe we must pay them one way or another.  It behoves us to find out the Method less expensive, and most Conducive to our interests, or at once to shake off the yoke and station a sufficient force in the Mediterranean to confine them to their Ports.  I have already had the honor to inform you that Commodore Koefoed, when he settled the affairs of Denmark, with the Regency of Tripoli made it an article of his Convention, with that Regency, that Mr. Nissen should no longer remain encharged with the affairs of the United States, in direct violation of his Masters Orders, as specified in a letter which Mr. Eaton received from the Chamber of Commerce of Copenhagen last year.  Consequently it is beneath our dignity to solicit his good Offices longer than is absolutely necessary; but I must do him the justice to assert, that he has behaved towards us with unequivocal integrity, and merits the sentiments the President has pleased to cherish for him.  Should we be so fortunate as to arrange our affairs amicably with Tripoli, which we have no great reason to expect, until we display more force before that Regency, I shall request Commodore Morris to leave one of his Officers encharged with our affairs, until a Consul arrives.  None but a Citizen of the United States of respectability ought ever to be permitted to interfere in our affairs, if it can possibly be avoided.
					It is to be lamented, that with my Commission and instructions, there was not sent a letter patent, similar to the one that was given for effecting the alteration in our treaty with Tunis, empowering me to Negotiate a treaty with Tripoli; should I be asked to exchange my full powers with any person empowered by the Bashaw to negotiate with me, I am afraid a letter from the Secretary of State will hardly be deemed sufficient.  A letter of Credence is always sent by all nations to the Dey of Algiers, when a New Consul is appointed to reside in that Regency.  Numbers 5. 6 and 7. of the enclosures, are my letters to Messrs. OBrien, Eaton and Nissen.  In their text is conveyed the reasons which induced me to write them.  I now come to that part of your dispatch which distresses me beyond measure, to be obliged to answer.  I mean that part which reduces the Salary of the Consulate General of Algiers, one half, upon a pretext, that the duty of that Consulate is decreased when in fact it is Increased, owing to the present situation of our affairs, with Barbary in General, and our having a Squadron in the Mediterranean.
					The Superintendance of that Consulate over others was in the first instance only nominal, and by no means the reason, why the Salary at Algiers was greater than that of the other Regency’s.  That a Correspondence ought to be constantly carried on between the Consulates, is beyond a doubt, And that it is more necessary now than ever is evident, for, when Mr. Eaton, goes home, there will be no Consul on the Station, any way acquainted, with the affairs of Barbary but myself.  Consequently my Opinions will be Oftener requested, and certainly I would be acting inimicable to the interests of my Country, was I to refuse to give it, And that was all my predecessor ever gave.  In that alone consisted his superintendance over other Consulates.
					The reasons why the Consul at Algiers had a more liberal Salary, than those of Tunis and Tripoli, Were, First, Because the Consuls of all other Nations, have a larger Salary.  Algiers being Considered of more Importance than the other States, Consequently draws a greater number of Ships of War to its Ports, which Occasions expence to the Consuls, it being an Established custom to give a dinner to every Commander and publick Agent that arrives there.  It is likewise held up as a place of preferment for the Consuls of the Other Regency’s, as their faithful services are rewarded by giving them this Consulate.
					Secondly.  Because a biennial present, and annual tribute of Stores, is paid at Algiers, which gives the Consuls an infinite deal of trouble, anxiety and Expence in their delivery, which is not the Case at Tunis or Tripoli.  Many other reasons of less magnitude might be assigned, but I presume the above will be sufficient to induce the President to continue my Salary, the same as was given to my predecessor—especially when he is informed that I have sunk five thousand dollars of my own private property, since my arrival upon this Station, And that I should at this instant be envolved in debt was it not that I received some consignments from my friends, while I remained at Leghorn.
					No person possesses more patriotism, or a greater ambition to serve my country than I do, but the sacrifice is too great.  I cannot be deemed Justifiable to remain an unconcerned spectator, when my innocent family, is verging daily upon indigence, when it is my duty to provide for them, while I am of an age capable of Exerting myself.
					I therefore as soon as may be will forward on all my accounts to the date of my Commission for Algiers for Examination, and will give my father in law at Washington full power to settle them at the proper department.  From the date of my Commission, until the pleasure of the President is known, I shall draw for the Same Salary that my predecessor had, which if continued, I pledge myself to remain Eight Years longer on the Station, which is by no means, a Small sacrifice, Provided, however that when half that time is elapsed, I may have permission to return to the United States, to place my Children in a Seminary for their Education, if our affairs will permit my leaving my Station for a few months.
					When I accepted my Commission, it was upon a Supposition that the Salary annexed to the Consulate, would remain the same, that it was formerly.  Our Gentlemen in Command supposed it was given me as a reward for my former services.  No person had the most distant Idea, that the United States would place their Representative upon little more than half the Salary, that the Consuls of Other Nations Enjoy at the same post, as it is evident that the Consul not being able to make the same appearance that Other Consuls make, must Ultimately sink into Contempt, and with him, the Nation he represents.
					And at this moment when we are just commencing to establish a National character, I Imagine a different policy would be advisable.
					I request Sir, that you will represent the subject of this remonstrance to the President, in as favorable a light as possible, in order that the Salary may be continued in its former State, or that otherwise the President will give me leave to resign my Commission in such a manner, as not to injure my reputation in the Eyes of my fellow Citizens.
					On my arrival here, I found that Hamet Bashaw, the brother of the reigning Bashaw of Tripoli, had accepted the Government of Derna, and had arrived there some time ago.  On his arrival there he sent a vessel to Tripoli for his wife and family, which his brother refused to give up, keeping them as hostages for his fidelity.  I cannot find that any agreement Exists, between Hamet, and the Agents of the United States, or any of their Officers, neither was any ever entered into by the Officers of Sweden.  Some proposals has been made to Commodore Morris by his Agent here, which he intends to Negative.  There was a period when he might have been of service to us.  That period is past, And the Peace concluded between Tripoli and Sweden, joined to his having accepted the Government of Derna, gives us so different a position, that I do not think it advisable to have any thing to do with him.  The two thousand dollars which Mr: Eaton ordered Mr. Pulis to advance Hamet Bashaw, has not been given him, as the order arrived here after he had set out for Derna.
					The rest of my instructions, not here mentioned shall be Obeyed, with the greatest punctuality and as soon as circumstances will admit.  I have the honor to subscribe myself, with the most perfect respect and esteem, Sir, Your Obedt. Servt.
					
						James Lear: Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
